Por cuanto, el demandado fué condenado a pagar intereses a razón del doce por ciento anual sobre el capital adeudado:
Por cuanto, de la prueba practicada por la demandante se des-prende que el tipo de doce por ciento convenido había sido modifi-cado y reducido por la acreedora a diez por ciento anual, de acuerdo con las condiciones del convenio original:
Por cuanto, fuera de este detalle, las cuestiones planteadas por el apelante, tales como se presentan en el alegato, no merecen seria consideración, siendo la relación de hechos contenida en el alegato de la apelada suficiente contestación a los errores señalados:
Por tanto, se modifica la sentencia apelada en cuanto al tipo- de interés especificado para que se lea diez por ciento en vez de doce por ciento, y así modificada se confirma.